DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 16-22 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 16-22 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/14/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 16 is objected to because of the following informalities:  
 	The Examiner suggest that claim 16 should be amended to begin with the article A. Additionally, the Examiner suggests the use of transitional  phrase comprising followed by colon (:) to separate the preamble from the body of the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 of U.S. Patent No. 10495667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because The scope of claims 16-22 is encompassed by the scope of claims 5-12 of U.S. Patent No. 10495667 B2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the flat surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the kinematic mount" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The recitations of claim 16 wherein “the engagement elements” and “the three engagement elements” renders the claim indefinite because it is unclear how many engagement elements are being claimed because they are given different designations. Claim 17 contains similar issue.
The recitations of claim 16 wherein “the plurality of sockets” and “the socket” renders the claim indefinite because it is unclear how many sockets are being claimed because they are given different designations.
Claim 17 is rejected because it is unclear what scope the recitation “Kelvin clamp type” intends to entail. In other words, one would not know what mount can be construed as a Kelvin clamp type kinematic mount. Claim 20 contains similar issue with respect to the term “magnetic type flexible coupling”.
Claim 17 is further indefinite because it is unclear whether “a first socket” and the “a second” socket” are part of the plurality sockets recited in claim 16 or the recitations are referring to the first and second sockets that are different from the sockets recited in claim 16.
Claim 18 is indefinite because it is unclear whether the recitation “the socket” is referring to the fist socket or the second socket.
Claim 19 is indefinite because the term “the one or more engagement element” is creating ambiguity as to how many engagement elements are being claimed. The Examiner suggest that each instance of the term “one or more” and “one or more or each” should be amended to “at least one of said three engagement elements”
The recitation of claim 21 wherein “associated land element” is creating ambiguity as to how many landing elements are being claimed. The Examiner suggest that the term should be amended to “said associated landing element” or said respective landing element.
Claim 22 recites the limitation "the first engagement element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first landing element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the first socket" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 20 is rejected based on its dependency on claim 19.
Appropriate correction/explanation is required.
	
Allowable Subject Matter
Claims 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a carrier. However, the prior art of record have failed to teach at least the combination of the carrier for use in an assembly of the carrier and a positioning member with a support surface having a plurality of sockets, the carrier comprising an upper part, a base, and an extension element, wherein the extension element is arranged between the upper part and the base for moving the base to and from the upper part, wherein the carrier is arranged for receiving the positioning member between the base and the upper part of the carrier, wherein the upper part comprises three engagement elements arranged for being in contact with the support surface of the positioning member the three engagement elements being kinematically mountable in the plurality of sockets, wherein the base comprises three landing elements, each landing element being associated with a respective one of the three engagement elements, wherein the extension element is arranged for extending such as to approach a landing position on the flat surface with the base and to continue extending the extension element until the engagement elements of the upper part are free from the kinematic mount formed by the sockets and the support surface.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631